Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on February 19, 2020.
Claims 1-15 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201941054407, filed on December 30, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as they have been submitted in color (Grayscale Figures 3, 4a, and 4b). Color paragraphs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photograph, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawing section of the specification:
The patent or application file contains at least one drawing executed in color (Grayscale). Copies of this patent or patent application publication with color drawings will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The specification is objected to because it contains multiple idiomatic errors, for example, however not an all-encompassing list:
“an Autonomous Ground Vehicle (AVG) using radio signal and vision sensor” should be corrected to “an Autonomous Ground Vehicle (AVG) using a radio signal and a vision sensor” in the specification and abstract.
“centre” should be corrected to “center.”
The way the specification and abstract are written, it is not always clear what it meant and not always proper English. Substitute contents of the specification and abstract with all of the mentioned and not mentioned minor idiomatic errors resolved are required. See 37 CFR 1.52(a) and (b).
Claim Objections
The claims are objected to because they contain multiple idiomatic errors, for example, however not an all-encompassing list:
“an Autonomous Ground Vehicle using radio signal and vision sensor” should be corrected to “an Autonomous Ground Vehicle (AVG) using a radio signal and a vision sensor” in the specification and abstract.
“centre” should be corrected to “center”
The way the claims are written, it is not always clear what it meant and not always proper English. Substitute claims with all of the mentioned and not mentioned minor idiomatic errors resolved are required. See 37 CFR 1.52(a) and (b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 6, and 11 specifically, recites the limitation “a short distance from a path plan,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “a short distance” here. What is considered a short distance, would any distance work? As currently presented, claims 1, 6, and 11 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if “a short distance” is entirely subjective and can represent any distance. In view of the above, claims 2-5, 7-10, and 12-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. An explicit definition for the short distance is necessary to narrow the definition.
Claim(s) 3, 8, and 13 specifically, recites the limitation “locations comprise of forest, mining area, shipping ports, and desert,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “forest, mining area, shipping ports, and desert” here. What is considered a forest, a mining area, a shipping port, and a desert? What are the thresholds to be considered as these locations? As currently presented, claims 3, 8, and 13 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “forest, mining area, shipping ports, and desert” are locations that can be chosen for installing mechanisms but are not required nor all-encompassing as they are not well-defined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US20200257301), hereinafter Weiser, further in view of Jacobsen et al. (US20200159238), hereinafter Jacobsen.
Regarding claim 1:
While Weiser discloses:
generating, by an Autonomous Ground Vehicle (AGV) assistance system, a trajectory plan for a short distance from a path plan, wherein the path plan is determined using destination location and AVG location; (see at least [0204])
estimating, by the AGV assistance system, AGV location error with respect to a road lane centre by determining distance from the approximate AGV location to road boundary and road lane marking line and orientation difference between AGV orientation and road orientation; (see at least [0203] and [0220]-[0222])
correcting, by the AGV assistance system, the trajectory plan by using the estimated AGV location error for navigating an AGV; (see at least [0220])
Weiser does not specifically state using radio signals for navigation and location, however, Jacobsen teaches:
A method for navigating an Autonomous Ground Vehicle using radio signal and vision sensor, the method comprising; (see at least [0025] and [0026])
identifying, by the AGV assistance system, an approximate AGV location using a radio signal-based trilateration mechanism; (see at least [0025] and [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobsen into the invention of Weiser to not only include a path prediction navigation system as Weiser discloses but also include using radio signals for navigation and location as taught by Jacobsen, with a motivation of creating a more accurate and reliable system to be able to navigate a vehicle with less disruptions and reduced collision chances. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6:
While Weiser discloses:
a processor; (see at least [0287])
a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which on execution, cause the processor to; (see at least [0287])
Weiser does not specifically state using radio signals for navigation, however, Jacobsen teaches:
An Autonomous Ground Vehicle (AGV) assistance system for navigating an AGV using radio signal and vision sensor, the AGV assistance system comprising; (see at least [0025] and [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobsen into the invention of Weiser to not only include a path prediction navigation system as Weiser discloses but also include using radio signals for navigation as taught by Jacobsen, with a motivation of creating a more accurate and reliable system to be able to navigate a vehicle with less disruptions and reduced collision chances. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 6, all limitations excluding the claim limitations listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 6 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitations, therefore, claim 6 is also rejected over the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 11:
Weiser discloses:
A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause an Autonomous Ground Vehicle (AGV) assistance system to perform operations comprising; (see at least [0287])
With respect to the remainder of claim 11, all limitations excluding the claim limitation listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 11 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitation, therefore, claim 11 is also rejected over the same rationale as claim 1 and the additional addressed limitation.
Regarding claim 2:
Weiser discloses:
wherein the path plan is determined using a lane waypoint based planner algorithm, and the trajectory plan is a local path plan within a field of view of the AGV; (see at least [0204], [0206], and [0268])
Regarding claims 7 and 12:
With respect to claims 7 and 12, all limitations have been analyzed in view of the method of claim 2 and it has been determined that claims 7 and 12 do not teach or define any other new limitations beyond those recited in the method of claim 2 therefore, claims 7 and 12 are also rejected over the same rationale as claim 2.
Regarding claim 3:
While Weiser discloses path prediction navigation system, Weiser does not specifically state using radio signal-based trilateration, however, Jacobsen teaches:
wherein radio signal transponders required for the radio signal-based trilateration mechanism are pre-installed at specific locations, wherein the specific locations comprise of forest, mining area, shipping ports and desert; (see at least [0034])
It is the Office's stance that choosing between a forest, mining area, shipping ports, and desert for installing radio signal transponders, without any explanation of any well-known benefit or a new and unexpected result of choosing other variations is a mere design choice. Radio signal-based trilateration is well known and using different install locations for trilateration is also well known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any suitable location for radio signal-based trilateration would have been obvious and the design choice would have produced predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobsen into the invention of Weiser to not only include a path prediction navigation system as Weiser discloses but also include using radio signal-based trilateration as taught by Jacobsen, with a motivation of creating a more accurate system to be able to locate a vehicle on its path with precision. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 8 and 13:
With respect to claims 8 and 13, all limitations have been analyzed in view of the method of claim 3 and it has been determined that claims 8 and 13 do not teach or define any other new limitations beyond those recited in the method of claim 3 therefore, claims 8 and 13 are also rejected over the same rationale as claim 3.
Regarding claim 4:
While Weiser discloses path prediction navigation system, Weiser does not specifically state approximating location with LIDAR, however, Jacobsen teaches:
wherein determining of distance from the approximate AGV location to road boundary and road lane marking line, is performed using camera and Light Detection And Ranging (LIDAR) remote sensing method; (see at least [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobsen into the invention of Weiser to not only include a path prediction navigation system as Weiser discloses but also include approximating location with LIDAR as taught by Jacobsen, with a motivation of creating a more accurate and safe system to make it so that a vehicle can locate itself within the set boundaries. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 9 and 14:
With respect to claims 9 and 14, all limitations have been analyzed in view of the method of claim 4 and it has been determined that claims 9 and 14 do not teach or define any other new limitations beyond those recited in the method of claim 4 therefore, claims 9 and 14 are also rejected over the same rationale as claim 4.
Regarding claim 5:
While Weiser discloses path prediction navigation system, Weiser does not specifically state generating trajectory with sensor data regarding the current environment and vehicle velocity, however, Jacobsen teaches:
wherein the trajectory plan is generated based on sensor data from current environment and AGV current velocity; (see at least [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jacobsen into the invention of Weiser to not only include a path prediction navigation system as Weiser discloses but also include generating trajectory with sensor data regarding the current environment and vehicle velocity as taught by Jacobsen, with a motivation of creating a more accurate and robust system that takes in multiple types of data to plan a trajectory for a vehicle. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 10 and 15:
With respect to claims 10 and 15, all limitations have been analyzed in view of the method of claim 5 and it has been determined that claims 10 and 15 do not teach or define any other new limitations beyond those recited in the method of claim 5 therefore, claims 10 and 15 are also rejected over the same rationale as claim 5.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Mangal et al. (US20210078580) discloses of a system for controlling a vehicle and determining a location of the vehicle as it travels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669